


EXHIBIT 10.21

 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

Employment Contract

with indefinite duration

 

--------------------------------------------------------------------------------

 

Between

 

APTARGROUP SAS,

Registered Office: 147, rue du Président Roosevelt, 78100 Saint-Germain-en-Laye,
France.

Company registration number: 383 307 337

Represented by Peter Pfeiffer, acting as “Président”

 

and

 

MRS. URSULA SAINT LEGER

Address: 16, rue Bois-Le-Vent, 75016 Paris, France

French nationality

 

The parties hereto agree as follows:

 

Article 1 — General Context

 

The Aptargroup group (hereafter “the Aptar group”) is an industrial group which
designs, manufactures and sells dispensing systems, sprays and closures for the
packaging of consumer products in the personal care, fragrance, cosmetic,
pharmaceutical, household, food, and beverage markets.  The development of the
Aptar group is global.

 

Mrs. Ursula Saint Léger is destined to hold the responsibilities of VP Human
Resources for the Aptar group as from October 1st, 2010.

 

AptarGroup SAS, in Saint-Germain-en-Laye, France, gathers the transverse and
central functions located in Europe and provides strategic services and general
management assistance to the affiliates of the Aptar group affiliates, together
with Aptargroup, Inc., its ultimate shareholder, located in Crystal Lake, USA. 
In this context, Mrs. Ursula Saint Leger will be employed by AptarGroup SAS.

 

Article 2 — Collective Bargaining Agreement

 

This contract is governed by the Collective Bargaining Agreement of the French
Plastics Industry and by the internal rules of AptarGroup SAS.

 

Given that AptarGroup SAS is a subsidiary of AptarGroup, Inc., and the nature of
Mrs. Ursula Saint Leger’s functions, this contract shall also be bound by
rules and policies directly issued by AptarGroup, Inc. in respect of executives
of the Aptar group, notably by the Compliance Manual and related policies,
including the Code of Business and Ethics.

 

1

--------------------------------------------------------------------------------


 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

Article 3 — Functions

 

Mrs. Ursula Saint Leger holds the position of “Vice President Human Resources”.

 

Mrs. Ursula Saint Leger reports to AptarGroup SAS’ “Président”, who is also the
President & CEO of the Aptar group.  Mrs. Ursula Saint Leger will be a member of
the Group Internal Executive Committee starting from January 1st, 2011.

 

The primary purpose of Mrs. Ursula Saint Leger’s responsibilities is to provide
leadership in developing and executing human resources strategy in support of
the overall business plan and strategic direction of the Aptar group,
specifically in the areas of organization development, succession planning,
talent management, legal compliance, change management, performance management,
training and development, and compensation.

 

Mrs. Ursula Saint Leger’s functions may evolve according to the organization and
the activities of the AptarGroup in general.

 

Mrs. Ursula Saint Leger is classified as executive, “940 points” on the scale of
the French Collective Bargaining Agreement of the Plastic Industry. Mrs. Ursula
Saint Leger has the status of a senior executive manager and is as such entitled
to all rights and benefits granted to senior executive managers by the French
AptarGroup companies.

 

Article 4 — Term of Contract — Period of Notice

 

This contract shall remain in full force and effect for an unlimited period. It
is effective as of October 1st, 2010, subject to a 3 month trial period.

 

Each party has the right to terminate this contract according to the conditions
in this respect provided for by the law and subject, except in the event of
gross misconduct, to the legal and conventional provisions in respect of
notification of dismissal or resignation.

 

Article 5 — Compensation

 

Mrs. Ursula Saint Leger will receive a base gross annual salary equal to
€ 220,000 (two hundred and twenty thousand Euros), settled in 12 (twelve) equal
monthly payments, in addition to which, she is entitled to:

 

·                 the Aptar annual bonus for executive managers, as described in
a separate document which may be amended from time to time; this bonus may
amount up to 100% of the base salary; for 2010, the bonus (to be paid in
February 2011) will be equal to € 20,000 (twenty thousand Euros),
notwithstanding any performance criterion;

 

·                 an « intéressement » premium, based on AptarGroup SAS’ year
end results, which represented for the last three years 8.5% of the annual basis
compensation, which is equal to the ceiling;

 

·                a contribution system from AptarGroup SAS on the company’s
saving plan (« plan d’épargne d’entreprise » - « PEE »), which amounts to
€ 4,200 (four thousand and two hundred Euros) per year subject to an employee’s
contribution during the same period of € 1,400 (thousand and four hundred Euros)
to the PEE.

 

Mrs. Ursula Saint Leger is entitled to stock options granted by
Aptargroup, Inc., subject to the relevant decisions of the Board of Directors of
the latter, which is sovereign in its decisions.  A proposal for the grant of
10,000 stock options beginning of October 2010 has been sent to
Aptargroup, Inc.’s board of directors.

 

Similarly, once appointed as a member of the Executive Committee, Mrs. Ursula
Saint Leger should be entitled to elect to receive a portion of her annual bonus
in the form of RSUs in lieu of cash.

 

2

--------------------------------------------------------------------------------


 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

AptarGroup SAS will provide once appointed as a member of the Executive
Committee, with a company car, such as a Peugeot 607.  This company car will be
taxed as a salary in kind according to the then prevailing tax rules.

 

Article 6 — Place of Work

 

Mrs. Ursula Saint Leger’s main place of work is AptarGroup SAS’ registered
office.

 

Depending on the needs of the position she holds, Mrs. Ursula Saint Leger may
undertake business trips and temporary missions, either in France or abroad;
such business trips shall not bring about any change of place of residence and
will be subject to reimbursement of professional expenses on presentation of the
corresponding receipts.

 

Moreover, for reasons relating to the organization and the smooth functioning of
AptarGroup SAS or of the Aptar group, Mrs. Ursula Saint Leger’s main place of
work could be transferred in Paris region (“Ile de France”).  Such transfer
shall comply, as the case may be, with the AptarGroup’s relocating policy.

 

Article 7 — Working Hours and Vacation

 

Given the level of initiative that is required by the position that Mrs. Ursula
Saint Leger holds, the latter should devote all the time that is necessary in
this respect.

 

Mrs. Ursula Saint Leger benefits from the same rights in respect of paid
vacation as what is common to all employees of the Company, according to the
provisions of the Collective Bargaining Agreement of the French Plastics
Industry.

 

Article 8 — Terms and Conditions

 

Mrs. Ursula Saint Leger shall strictly and absolutely refrain from disclosing
any information or confidential material she might obtain in the course of her
function, regardless of their nature or origin.  This obligation shall survive
and continue in full force and effect despite termination and regardless of the
reason of its termination.

 

Mrs. Ursula Saint Leger is also bound by the various AptarGroup policies that
affect the category of executives she belongs to, such as, and without
limitation, the “Conflict of Interest Policy” and “Insider Trader Policy”.

 

Finally, Mrs. Ursula Saint Leger shall inform the Company, without delay, of any
change that might occur in respect of her civil status, family situation,
address, etc…

 

Article 9 — Non Competition

 

9.1                                 Because of AptarGroup SAS’ and the Aptar
group’s needs to protect all its techniques, methods, processes, know-how and
other information that may be conveyed to Mrs. Ursula Saint Leger and that
contribute to the efficiency of its business, Mrs. Ursula Saint Leger, given the
nature of her responsibilities, shall refrain from:

 

·                  Working, either directly or indirectly, in any form
whatsoever or through any intermediary, for the benefit of private individuals
or corporate entities or any other organization having a Competing or Similar
Activity.

 

·                  Acquiring an interest, whether directly, indirectly or
through any intermediary, in any form whatsoever (e.g. creating a business,
acquiring a stake) in any private individual or corporate entity or any other
organization having a Competing or Similar Activity.

 

3

--------------------------------------------------------------------------------


 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

“Competing or Similar Activity” shall be understood as anything with a direct or
indirect relation to the activity of the Aptar group, i.e. realization and
production of dispensing systems, sprays and closures for the packaging
industry.

 

9.2                                 This non-competition obligation shall apply
worldwide.

 

The geographic scope of this clause shall apply both to the location of the
domicile or registered office of the above-mentioned private individual or
corporate entity having a Competing or Similar Activity and to the pursuit of
the Competing or Similar Activity as such.

 

9.3                                 The present clause shall apply for a period
of 2 (two) years commencing on the date of the effective termination of the
present contract, whether or not Mrs. Ursula Saint Leger works for the duration
of her period of notice and regardless of the reason for the termination of the
present contract.

 

9.4                                 In consideration for this non-competition
obligation, Mrs. Ursula Saint Leger shall receive, except in the event of gross
misconduct, a fixed amount for special compensation equal to 50% (fifty percent)
of the average monthly salary received by her during her last 12 (twelve)
months’ presence in the Company. This compensation shall be paid as from the
effective end of her activity for the duration of implementation of this clause
9, until, if need be, the effective date of retirement.

 

9.5                                 In the event Mrs. Ursula Saint Leger does
not comply with the present clause, the Company shall be released from its
obligation to pay financial compensation.

 

Furthermore, Mrs. Ursula Saint Leger shall automatically owe a sum corresponding
to 2 (two) years’ salary based on the average monthly salary received by her
during the last 12 (twelve) months’ presence in the Company. Such sum shall be
paid to AptarGroup SAS for each infringement observed, without formal notice to
end the competing activity being necessary.

 

The payment of such sum does not exclude any right that AptarGroup SAS reserves
to sue Mrs. Ursula Saint Leger for compensation for the harm actually caused and
to take out an injunction to ensure that she ends the Competing or Similar
Activity.

 

9.6                                 However, AptarGroup SAS reserves the option
of releasing Mrs. Ursula Saint Leger from the non-competition obligation.  In
this case, the Company shall inform Mrs. Ursula Saint Leger accordingly by
registered letter, return receipt requested, within one month of notification of
the termination of her employment contract.  AptarGroup SAS also reserves the
option of releasing Mrs. Ursula Saint Leger from the non-competition obligation
at the end a one (1) year period commencing on the date of the effective
termination of the present contract; in such case, Mrs. Ursula Saint Leger will
be informed by registered letter return receipt requested, within one month
prior to the end of this one year period.

 

The Company shall then be released from its obligation to pay the financial
compensation provided for in paragraph 9.4 above.

 

9.7                                The provisions of this clause 9 shall not be
exclusive of any other Non Competition clause provided for in any other document
executed by Mrs. Ursula Saint Leger with any company within the Aptar group,
notably, but not limited to, the Aptargroup, Inc. Stock Option Agreements for
Employees.

 

Article 10 — Non Solicitation of Employees

 

Mrs. Ursula Saint Leger commit not to, without AptarGroup SAS’ or the Aptar
group’s prior written consent solicit or having anybody solicit, whether
directly or indirectly, in the framework of an activity outside AptarGroup SAS
or the Aptar group, the services of employees, whether full-time or part-time or
under discussions, of AptarGroup SAS or any other affiliate of the Aptar group.

 

4

--------------------------------------------------------------------------------


 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

Article 11 — Miscellaneous

 

12.1                        The cancellation of any one of the provisions of
this contract shall not terminate the contract as long as the litigious clause
is not considered by both parties as essential and determining to the agreement
herein, and the cancellation does not challenge the general balance of the
contract. In the event of cancellation of any of the provisions herein, the
parties shall, in any case, endeavor to negotiate in good faith the drawing up
of an economically equivalent clause.

 

12.2                        The failure of either party at any time to enforce
or request for enforcement of any provision of this contract shall not be
construed as a waiver of such provision.

 

12.3                           Any waiver by a party of any of its rights, or
any change of any provision of this contract, shall not come into force except
in writing, and if duly signed by both parties.

 

12.4                           Any dispute, controversy or claim arising out of
or in connection with this contract, or the breach, termination or invalidity
hereof, that the parties are unable to resolve between themselves, shall be
submitted to the French Conciliation Board (“Conseil des Prud’hommes”) or to any
court having jurisdiction on AptarGroup SAS on the date the dispute is filed.

 

12.5                           This employment contract is drawn up in two
original copies.

 

Executed in Saint-Germain-en-Laye,

On September 30th, 2010,

 

 

On behalf of

 

 

 

AptarGroup SAS

 

 

 

 

 

 

 

 

 

Peter PFEIFFER

 

 

 

“Président”

 

 

 

 

 

 

 

(« Read and Approved »)

 

 

 

 

 

Ursula SAINT LEGER

 

5

--------------------------------------------------------------------------------
